Citation Nr: 9918853	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  91-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This case came before the Board of Veterans' Appeals (Board) 
from a January 1990 rating determination by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1992 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) vacated a May 1991 Board decision confirming the RO 
denial of service connection for an acquired psychiatric 
disorder, and remanded the case.  The Board remanded the case 
in a July 1993 for an additional attempt to obtain (1) 
service medical records (SMRs) of alleged psychiatric 
treatment or evaluation in Okinawa in 1970, (2) records of 
multiple periods of VA hospitalization, and (3) records of 
the Social Security Administration (SSA).  

At a September 1995 Board hearing the veteran's service 
representative requested that service personnel records be 
obtained since inservice disciplinary problems might be 
reflective of a psychiatric disorder (pages 21 and 22).  The 
case was remanded in February 1996 for that purpose and for a 
medical opinion.  Official psychological testing was done in 
May 1996 and the veteran was afforded a VA psychiatric 
examination in June 1996.  

The case was again remanded in April 1997 because no attempt 
was made, as requested in the 1996 remand, to (1) obtain the 
veteran's service personnel records, (2) obtain service 
medical records (SMRs) at an Air Force Base in Japan (since 
he served in the Army and not the Air Force), (3) obtain VA 
clinical records from 1979 to 1984, and (4) obtain a VA 
psychiatric examination for an opinion as to whether 
psychiatric disability preexisted but was aggravated during 
service (since he testified [at page 20 of the transcript] 
that he had hallucinations prior to service but that paranoia 
and other symptoms became worse during service [page 17]).  

As to these actions, service personnel records of 
disciplinary actions have been obtained and are on file.  
Records of multiple periods of VA hospitalization, beginning 
in 1977, are now on file.  

In August 1997 the veteran was requested to execute and 
return NA Form 13055 so that the service department could 
make another request for service medical record from the Naha 
Air Force Base in Okinawa, Japan and he was requested to 
provide the name of the hospital where he was evaluated in 
July 1970.  While this letter was sent to the veteran's most 
recent address of record, as listed in VA Form 20-5655 of 
July 1997, the veteran did not respond.   

Also, a VA psychiatric examination was scheduled in January 
1998 but the veteran failed to appear.  In February 1998 the 
RO contacted the veteran and inquired whether he was now 
willing to report for examination.  A March 1998 Report of 
Contact indicates that the veteran had had some type of 
transportation problem.  

The veteran was scheduled for psychiatric examinations in 
July 1998 and again in August 1998.  The case was remanded in 
December 1998 because, in part, the documentation on file 
does not indicate whether the veteran failed to appear for 
those examinations or whether he appeared but the reports of 
the examinations are not on file, and the medical the 
questions previously posed remained unanswered.  Information 
now on file indicates that the veteran's first examination 
for VA examination had been rescheduled at his request.  He 
cancelled the second examination stating that he could not 
attend because he lived on an island and did not have any 
transportation.  

There is also now on file a medical opinion of a VA 
psychiatrist who reviewed the veteran's claim file in 
December 1998 and rendered opinions as to the medical 
questions previously posed.  

Lastly, in a report of a May 1996 official psychological 
report it was noted that the veteran felt that VA personnel 
had aggravated his psychiatric disorder and caused tardive 
dyskinesia by changing or varying his psychotropic 
medication.  This issue, entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991), has not been developed for 
appellate consideration and is referred to the RO.  


FINDINGS OF FACTS

1.  The veteran served on active duty from January 1969 to 
August 1970.  His military occupational specialty was 
computer operator.  

2.  A chronic acquired psychiatric disorder did not preexist 
entrance into active service, was not present during service, 
and a psychosis did not manifest until several years after 
service.  

3.  The veteran's personality disorder is not an acquired 
psychiatric disability and an acquired psychiatric disorder, 
first shown years after service, is not of service origin or 
otherwise related to military service.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor did a psychosis manifest to 
a compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It was previously determined in the December 1998 Board 
remand that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) and the Board 
again reaches that conclusion since the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Upon submission of a 
well grounded claim, 38 U.S.C.A. § 5107(a) (West 1991) 
mandates a duty to assist in developing all pertinent 
evidence.  

As requested VA examinations have been conducted and 
additional records in the form of service personnel records, 
VA clinical records including VA hospitalizations, and 
records of the Social Security Administration have been 
obtain.  Additional attempts to locate SMRs of purported 
psychiatric evaluation in 1970 were not fruitful.  

Although requested, service enlistment records have not been 
obtained and would not reflect on or relate to the veteran's 
psychiatric status.  The Board will assume that, as alleged, 
a recruiter told him that he would be trained as a computer 
programmer but was actually trained and became a computer 
operator.  Indeed, the military occupational specialty listed 
on his DD 214 was computer operator.  While the veteran has 
testified that he was seeing a psychologist for depression 
and suicidal ideation in 1976, the fact that he cannot recall 
the name of that psychologist precludes any attempt to obtain 
those records.  

Here, all reasonable attempts have been made to comply with 
the remand of the Court and the requests of the veteran and 
his representative for evidentiary assistance.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

Examinations for service enlistment in February 1968 and 
pre-induction examination in September 1968 were negative 
for psychiatric disability and adjunct medical history 
questionnaires were negative for relevant complaints or 
history.  The veteran was seen at an Air Force Dispensary in 
Okinawa, Japan in October 1969 after he had stepped on a 
nail.  The report of the examination for service discharge 
in August 1970 reflects that the veteran was psychiatrically 
normal and an adjunct medical history questionnaire was 
negative for relevant complaints or history, although the 
veteran did report having been a patient at a mental 
hospital or sanitarium.  

A VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, reflects 
that the veteran was hospitalized at the Hines VA medical 
facility in March 1977.  Similar forms reflect periods of VA 
hospitalization from 1980 to 1984.  

The veteran underwent VA hospitalization from December 1985 
to January 1986.  The discharge summary from the North 
Chicago VA hospitalization reflects that he had been 
transferred from Hines VA hospital, where he had been 
admitted for suspicion of suicidal attempt.  He had abused 
drugs at about the age of 17.  He had used heroin, "LSD", 
marijuana, and "PCP," and had continued to abuse alcohol.  
He had received an honorable discharge from service, 
although he had been unable to cope with military life.  He 
had several admissions for attempted suicide and had 
actually tried to commit suicide on two occasions and had 
tried to kill his second wife in 1983 by strangling her.  
During his current hospitalization he was given medication 
for depression.  It was also noted that his first admission 
to VA Hines had been due to a divorce, loss of job, 
depression, and alcohol abuse.  

On mental status examination the veteran had mild 
retardation of psychomotor activity and little insight into 
his illness but there was no formal thought disorder.  He 
denied hallucinations and delusions.  When he was told that 
hospital discharge was imminent, he asked to be placed on an 
Alcohol Rehabilitation Unit, because he knew he would drink 
after hospital discharge, but the medical staff felt that 
this was mainly a manipulative gesture and that he did not 
display any motivation to stop drinking.  The discharge 
diagnoses were alcohol dependence and antisocial 
personality.  

Information on file indicates that the veteran underwent VA 
hospitalization in May and June 1986.  

The veteran underwent a series of VA hospitalization from 
December 1986 to May 1987.  At admission in January 1987 he 
was intoxicated and complained of vague suicidal ideation.  
Previously he had had a stormy detoxification which included 
an episode of delirium tremens and numerous overdoses of 
medication.  On mental status examination he complained of 
some auditory hallucinations.  During the last 
hospitalization he had admitted having had auditory and 
visual hallucinations.  During detoxification he had a grand 
mal seizure, which was consistent with the historical 
information.  The discharge diagnoses were major depression, 
schizoaffective disorder and major depression with psychotic 
features. 

A VA outpatient treatment (VAOPT) note of July 1987 
indicates that the veteran had a long history of psychiatric 
diagnosis, starting 6 years earlier.  He had had a variety 
of symptoms from schizophrenia to major depression.  His 
history of alcohol abuse included drinking a fifth of vodka 
daily until about 3 weeks ago.  His complaints included 
episodes of auditory hallucinations with grandiose 
delusions.  

On VA psychiatric examination in February 1988 the veteran's 
hospital folders were reviewed.  The veteran complained of 
depression and being afraid of everything.  He related 
having visual and auditory hallucinations.  He continued to 
drink heavily and in the past had had black-outs and 
convulsions.  The examiner stated that there was a strong 
likelihood that the veteran had had several episodes of 
delirium tremens and that much of his current psychotic 
manifestations were related to his years of alcoholism with 
some degree of resulting organic brain syndrome (OBS) and 
subsequent alcoholic hallucinosis.  The diagnoses were 
alcohol dependence and schizoaffective disorder.  

When the veteran underwent VA hospitalization in September 
1989 he complained of hearing voices, depression, and 
suicidal ideation.  He was receiving Social Security 
disability benefits.  He reported drinking alcohol to cope 
with auditory hallucinations.  He was taking anti-seizure 
medication and had last had a seizure about a week prior to 
admission.  During the course of his hospital stay he did 
not appear psychotic.  The discharge diagnoses included 
schizoaffective disorder.  

In a March 1990 final hospitalization note a VA physician 
reported that the veteran's medication helped very little 
because he had a lifelong history of dissatisfaction and 
pessimism.  The diagnoses included schizoaffective disorder, 
by history; a history of mixed substance abuse; mixed 
personality disorder with antisocial and passive aggressive 
traits; and a seizure disorder.  

In December 1990 the veteran cancelled an RO hearing 
scheduled in January 1991.  

In August 1993 the RO, pursuant to the July 1993 Board 
remand, requested that the veteran execute and return VA 
Form 21-4138, Statement in Support of Claim, providing more 
specific information about alleged inservice treatment at 
Okinawa, Japan.  However, the veteran did not respond at 
that time.  

Records, including underlying medical records, from the 
Social Security Administration (SSA) pertaining to an award 
of disability benefits were received in April 1994 and 
include many VA clinical records.  Most of these records 
reflect contemporaneous clinical findings and the severity 
of psychiatric disability, drug or alcohol abuse, or 
physical disability.  The discharge summary of VA 
hospitalization from February to May 1977 reflects that 
after his wife filed for divorce in January 1977 he 
withdrew, cried a lot, and increased his alcohol intake.  He 
admitted to using drugs several years ago but denied current 
use except for occasional marijuana use.  There was no 
evidence of a psychosis but he seemed to be suspicious and 
had passive suicidal ideation.  Psychological testing 
yielded results consistent with a paranoid personality.  A 
staff physician recommended that the veteran only be given 
doses of antipsychotics "in order not to obscure developing 
psychosis."  He was also treated for suspected alcoholism.  
The discharge diagnoses were transient situational 
disturbance of adult of life and a personality disorder with 
paranoid features.  

The discharge summary of VA hospitalization in May 1980 
reflects relevant diagnoses of polydrug abuse and social 
problems - his wife's illness and unemployment.  A discharge 
summary of VA hospitalization in September 1980 noted a 
history of his having started drinking at the age of 16.  He 
had recently been drinking and had had seizures.  The 
discharge diagnoses were alcohol and drug withdrawal 
seizures, transient situational disturbance of adult life 
and personality disorders with paranoid features.  He was 
again hospitalized in January and February 1981 for 
detoxification from abusing cocaine, Valium, and alcohol.  
He had abused drugs and alcohol since he was 16.  During VA 
hospitalization in November and December 1983 it was noted 
that auditory and visual hallucinations were doubtful, 
although he reported seeing lights, spots, and colors as 
humanoids.  

The SSA records include those of the veteran's VA 
hospitalization from December 1983 to February 1984.  The 
discharge summary indicates that he had a long history of 
poly-drug abuse and alcohol dependence starting in 1966.  He 
suffered from delirium tremens with withdrawal seizures.  A 
treatment note of January 3, 1984 noted a past history of 
heroin use and his having been placed on methadone in 1981 
and having detoxified himself.  He attributed both drug and 
alcohol abuse as factors contributing to the demises of both 
of his marriages.  He admitted having occasionally sold 
drugs over the last 10 years.  A treatment note of January 
12, 1984 noted that his primary problem was his inability to 
control his alcoholism.  His family seemed to support his 
behavior by enabling him to continue his destructive 
lifestyle with financial and emotional support, allowing him 
to escape the consequences of his actions.  The pattern 
which seemed to emerge over the years was that he did little 
to help himself, i.e., he had subsisted on welfare for 5 
years with, by his own admission, few real attempts to seek 
employment.  A treatment note of January 13, 1984 indicated 
that a pattern of early neglect followed by later indulgence 
appeared to be one of the underlying causes for his low 
frustration tolerance and resultant antisocial patterns.  
The discharge diagnoses were major depression and alcohol 
dependence.  

The SSA records also include those during VA hospitalization 
May 1984 when the veteran was evaluated for alcohol abuse.  
VA hospitalization records of August and September 1984 
reflect a history of drinking for approximately the last 16 
years (i.e., since about 1968).  He denied a history of 
blackouts, delirium tremens, and seizures.  He also related 
a history of drug use from 1967 to 1980 consisting of 
marijuana, "LSD", heroin, amphetamines, barbiturates, 
Valium, "and 'everything'."  He was in a drug program in 
1980 and went through Methadone maintenance program for 8 
months.  He reportedly had stopped drug use completely in 
1980.  He had no delusions or hallucinations but had some 
paranoid thoughts.  It was noted that his excessive drinking 
had led to lack of employment, social isolation, and 
withdrawal.  

The SSA records include those of the veteran's VA 
hospitalization in November and December 1985.  In November 
1985 he denied having had hallucinations except for several 
years ago when he had been drinking.  Clinical records 
during hospitalization indicate that his prior VA 
hospitalization in 1977 was due to a divorce, loss of a job, 
depression and alcohol abuse.  VA psychological assessment 
in December 1985 indicated that the veteran's personality 
functioning was characteristic of those with schizoid, 
avoidant and passive-aggressive traits.  His profile was 
also characteristic of those who abused alcohol.  The 
diagnoses were major depression with anxiety; alcohol 
dependence; mixed personality disorder - schizoid, avoidant 
and passive aggressive traits.  The discharge diagnoses from 
the November to December 1985 VA hospitalization were major 
depression and alcohol dependence.  

The veteran's father was contacted in March 1986 and 
reported that the veteran had first been hospitalized for 
psychiatric treatment in 1977 and since then had had a 
continual problem with depression and suicide.  The veteran 
was also contacted and reported that he was first 
hospitalized in 1977 for depression and a suicide attempt.  
Since 1977 he had been treated continuously at the VA Hines 
medical facility.  Also since 1977 he had had problems 
seeing things such as bugs on his bed and seeing rats when 
he took a bath and he had also, since 1977, heard voices 
telling him to kill himself.  

An SSA record of May 1986 reflects that the veteran alleged 
that his psychiatric disability began in December 1978 but 
medical evidence revealed a history of mental problems since 
1977 but without a consistent history from 1977 to 1980.  It 
was concluded that his disability was established as 
beginning in March 1980.  In July 1986 a physician stated 
that the veteran had alcohol abuse and drug dependence 
manifested mainly by depressive phenomena.  The record did 
not contain enough evidence to date the onset as being 
earlier than March 1980.  The depression was likely both a 
feature of the alcoholism and an impairment in and of 
itself.  

The SSA records include an April 1988 examination report 
from Dr. Harley Rubens who reviewed VA hospitalization 
records from 1977 to 1986.  The veteran reported having 
auditory and visual hallucinations for 12 to 13 years (i.e., 
since about 1975) and gave a history of first 
hospitalization in 1976.  After a mental status examination 
the diagnoses were poly-drug abuse and alcoholic delusional 
disorder.  

The discharge diagnoses from VA hospitalization in June 1989 
were schizoaffective disorder, alcohol dependence, and 
unspecified mixed personality disorder.  The discharge 
summary of VA hospitalization in September 1989 reflects 
that the veteran reported hearing music in his head and felt 
that he was communicating with aliens from outer space.  

VAOPT records reflect that an annual review was conducted in 
August 1991 at a mental hygiene clinic.  It was noted that 
it was impossible to make any meaningful medication plan for 
the veteran because his main concern was to continue his 
present addictive medications.  No evidence of a psychosis 
could be elicited.  Drugs were hampering his learning how to 
deal appropriately with stress.  His demands and medical 
needs were in conflict.  He constantly asked for 
compensation from caregivers, yet he easily alienated and 
offended them.  He saw himself as a victim and reacted with 
anger and rage.  Keeping his angry thoughts alive caused his 
feelings of anger and rage, and those thoughts and feelings 
tormented him.  He tried to anesthetize those feelings with 
drugs, medications, and alcohol.  The diagnosis was mixed 
personality disorder with strong psychopathy and borderline 
features.  A September 1991 notation indicates that the 
veteran was discharged from the VA mental hygiene clinic 
because he was not service-connected for psychiatric 
disability.  

In VA Form 21-4138, Statement in Support of Claim, in June 
1994 the veteran reported that while he was assigned to "HQ 
& SVC CO., 2nd Log Comd." An appointment had been made by 
his commanding officer (CO), at the veteran's request, for 
evaluation due to depression and emotional problems which 
had resulted from the CO's actions and fear and anger at the 
military service for not fulfilling a commitment to him.  He 
had seen a psychologist in July 1970 for a psychosis but no 
help was given.  He requested that records pertaining to his 
enlistment, and the promises made to him, be obtained as 
well as the 1970 records in Okinawa.  

In August 1994 the National Personnel Records Center 
reported that there were no more SMRs on file and all SMRs 
had previously been sent to the RO in October 1989.  

At the September 1995 hearing the veteran's service 
representative noted that the veteran's military career was 
"foreshortened" (pages 3 and 4 of the transcript).  While 
stationed in Okinawa, Japan he had not been satisfied and 
had not shown up for work for five or six days and he had 
then been made to do odd jobs (pages 4 and 5).  He had then 
asked for psychiatric treatment and he had seen a 
psychiatrist.  He believed, but was not sure, that the 
psychiatrist had given the veteran some medication, after 
which he had slept a lot (page 5).  The veteran testified 
that he had been discharged from service due to 
"unfulfilled enlistment" because he had not gotten the 
training he had wanted, although the service representative 
suggested that the veteran's unfulfilled enlistment might 
have been related to the veteran's disciplinary problems 
since he had had several Article 15's (page 5).  The veteran 
had had trouble with authority and had been an only child 
and had been by himself most of the time (page 6).  It was 
possible that rather than the veteran asking to see a 
psychiatrist during service that his commanding officer 
might have requested that he be psychiatrically evaluated 
after the veteran had been "AWOL" (page 6).  This was the 
only occasion during service that he had seen a psychiatrist 
(page 6).  He had left Okinawa in August 1970 (page 6).  The 
medication that he might have been given might have caused 
him to be drowsy on the plane ride back to the United States 
but he had not refilled the medication after arriving in the 
United States (page 7).  With respect to the negative 
history reported in the medical history questionnaire at 
service separation, the veteran had not really paid any 
attention to filling out that form (page 7).  

The veteran also testified that after military service he 
had first sought psychiatric treatment for depression and 
being suicidal in 1976 with a psychologist in Elmhurst, 
Illinois which, as indicated in a February 1977 hospital 
summary, was when he was on the verge of being divorced 
after several years of marriage (page 8).  He had met and 
begun living with his wife in 1971 and they were married in 
1973 (page 8).  During his marriage he had acted bizarrely, 
accusing her of infidelity and displaying "almost neurotic 
behavior" (page 9).  She had encouraged the veteran to seek 
medical attention and his having seen a psychologist in 1976 
might have been due to this (page 9).  After military 
service he had worked part-time and gone to college part-
time (pages 10 through 13).  He had worked for the U.S. 
Postal Service for about a year, starting in 1975 but had 
resigned due to pressures at work (pages 14 and 15) but he 
had not sought medical attention for a nervous condition 
while employed with the Postal Service (page 15).  There had 
been no physical or psychiatric pre-employment examination 
with the Postal Service (page 15).  The veteran's 
psychiatric or psychological evaluation during service had 
consisted of only an interview and not any formal 
psychological testing (pages 15 and 16).  The veteran's 
family or friends had stated that he acted differently after 
military service but none had ever suggested that he seek 
psychiatric help (page 16).  The veteran stated that his 
problems had started prior to active service but had become 
worse during military service and had been diagnosed as 
schizophrenic by a Dr. Robertson [without specifying when 
that diagnosis was made] and he possibly had recognized that 
he had acted abnormally when he had seen Dr. Lito in 1983 
(page 17).  Prior to military service the veteran had had 
some summertime jobs but had once tried to run away from 
home (page 18).  His employment prior to service and after 
military service had been sporadic (page 18).  Prior to 
service the veteran and a friend were arrested for breaking 
and entering and the presiding judge had recommended that 
the veteran join the military service, which the veteran had 
then done (pages 18 and 19).  

The veteran further testified that he had not been trained 
by the military to be a computer technician, as he had 
wanted, but as a computer operator (pages 19 and 20).  At 
times while he was in service he heard things which no one 
else heard but because he had had this prior to service he 
was used to it, so it didn't bother him (page 20).  He had 
never reported these auditory hallucinations (page 21).  The 
veteran could not recall whether he had asked for the 
inservice psychiatric or psychological evaluation or whether 
his commanding officer had requested it but he believed that 
it was related to his having gone AWOL and a possible court 
martial proceeding (page 21).  He did not recall the name of 
the psychologist who had treated him in 1976 but this was 
not related to his divorce proceedings (page 21).  The 
service representative suggested that the veteran might have 
superimposed psychotic symptoms, some of which, it was 
alleged, occurred during service (page 22).  

On official psychological evaluation in May 1996 it was 
reported that only upon obtaining a birth certificate, in 
preparation for entering military service, did the veteran 
first learn that his step-father was not his biological 
father and he learned from relatives that he had been abused 
by his natural father.  He had been suspended from high 
school up to ten times, usually for violations of the dress 
code.  While in school, he had stayed away from almost 
everyone and had few acquaintances.  Prior to military 
service he had not taken illicit drugs, abused alcohol, or 
received any psychiatric treatment.  An Army recruiter had 
promised that the veteran would be trained as computer 
programmer but he had eventually been trained as a computer 
operator.  During service he had received two Article 15s 
for disobedience.  In April 1970, while in Okinawa, he had 
been questioned by officials in military intelligence for 
suspicion of dealing drugs but he was released without any 
charges being filed.  However, the veteran admitted to 
smoking some marijuana and actually selling "a little 
bit."  

The veteran also reported that in May 1970 he had written 
his Senator complaining about his military occupational 
specialty and had then gone AWOL for about a week, after 
which his commanding officer sent him to the staff 
psychiatrist.  He had seen the psychiatrist once or twice 
and he believed that the psychiatrist had prescribed 
medication.  He then received several calls from the 
Pentagon, as to the Senator's inquiries, and was offered a 
discharge.  He had been "honorably discharged (by terms of 
Unfulfilled Enlistment)."  He had met his first wife in 
1970 and they began traveling together in 1971, marrying in 
1974.  He began working as a Postal Clerk in 1975 but had 
had interpersonal conflicts with some peers and his 
supervisor and eventually resigned.  He left his wife in 
1976 and was served with divorce papers in 1977.  He then 
began experiencing suicidal thoughts and depression, leading 
to his first psychiatric hospitalization in February 1977.  
He remarried in 1980 but lost his job when he was involved 
in a traffic accident and was hospitalized again for 
psychiatric care.  Several weeks before this second 
psychiatric hospitalization he experienced his first 
seizure.  His divorce from his second wife became final in 
1983.  During the 1980's he took medication for auditory and 
visual hallucinations.  He continued to received VA 
treatment until 1990 and felt that VA personnel had caused 
some of his problems, including tardive dyskinesia and some 
of his mental confusion, because of their experimenting on 
him with medications.  He had not taken antipsychotic 
medication since 1990 because he had developed tardive 
dyskinesia, although the symptoms had diminished 
significantly over the last 6 years.  He was not now 
receiving psychiatric outpatient treatment.  

At the psychological evaluation the veteran also stated that 
he had never abused any substance other than marijuana.  He 
believed that he had not experienced any psychotic symptoms 
since his last hospitalization and had not recently 
experienced auditory or visual hallucinations.  The results 
of the interview and psychological testing were consistent 
with a diagnosis of schizoaffective disorder in a person 
with a history of substance abuse, as well as mixed 
personality disorder with antisocial and avoidant features 
predominating.  His underlying character structure was 
likely the underpinning of his chronic disability with 
authority figures.  While he was angry and unhappy that he 
was not able to work in the field of his choice during 
service, there was no specific evidence in his history to 
suggest that his military service significantly exacerbated 
any underlying psychiatric illness.  For example, his 
initial psychiatric hospitalization was precipitated by 
emotional distress from his post service divorce.  He was 
experiencing suicidal ideation and likely met the diagnostic 
criteria for a major depressive episode.  He was prescribed 
medication for hallucinations in the 1980s but recalled 
first experiencing visual hallucinations from his early 
childhood.  The final diagnoses were schizoaffective 
disorder, depressive type, prior history; alcohol abuse 
(provisional); cannabis abuse (provisional); personality 
disorder, not otherwise specified (antisocial and avoidant 
traits); and history of tardive dyskinesia and seizure 
disorder.  

On VA psychiatric examination in June 1996 the veteran 
denied current drug use but drank beer occasionally and had 
basically not worked since 1977 due to back problems and 
nervousness.  The VA examiner reviewed the results of 
psychological testing and after a mental status examination 
the diagnoses were schizoaffective disorder, substance 
abuse, and mixed personality disorder.  It was felt that his 
history of substance abuse was secondary to the 
schizoaffective disorder.  He had some elements of a 
personality disorder but they were not as significant as the 
schizoaffective disorder.  

The veteran was notified in February 1997 that his SSA 
benefits would terminate in January 1997 and he contested 
that decision.  

In July 1997 copies of the veteran's service personnel 
records were received and reflect that he received 
nonjudicial punishment, Article 15s, in April and again in 
May 1970 for being AWOL.  

In October 1997 it was reported that the VA clinical records 
previously requested in the Board remands could not be 
located.  

Also, the RO attempted to obtain any SMRs of purported 
inservice psychiatric treatment at Naha Air Force Base in 
Okinawa, Japan in 1970 but there was no success.  

The veteran failed to attend a scheduled VA psychiatric 
examination in 1998 and his claim file was then reviewed by 
a VA psychiatrist in December 1998.  The psychiatrist stated 
that the veteran's personality disorder was evident prior to 
military service.  The veteran had stated that prior to 
service he had not taken illicit drugs, abused alcohol, or 
received any psychiatric treatment.  However, while 
inservice he continued to show disdain for authority and was 
interrogated on suspicion of selling drugs.  His first 
psychiatric hospitalization, which was after service, was 
precipitated by the break up of his marriage.  

The VA psychiatrist opined that the veteran's drug and 
alcohol abuse did and would aggravate both his personality 
disorder and schizoaffective disorder.  Also, the 
psychiatrist felt that the veteran did not have evidence of 
a schizoaffective disorder prior to service or upon service 
discharge.  Lastly, there was no evidence of symptoms of a 
schizoaffective disorder within one year of service 
discharge.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as a psychosis, which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Because there is a suggestion in the clinical evidence that 
the veteran may have had psychopathy prior to military 
service, the threshold legal question is whether or not an 
acquired psychiatric disorder preexisted service and, if so, 
whether is was aggravated during his military service.  In 
order to find that a condition, which was not noted on the 
veteran's entrance examination, preexisted service, the 
evidence of record must be sufficient to overcome the 
presumption of soundness at service entrance.  38 U.S.C.A. 
§ 1111 (West 1991) provides: 

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.

Id.; accord 38 C.F.R. § 3.304(b) (1998).  The explicit 
language of this statute requires, as applicable in this 
case, that VA demonstrate by "clear and unmistakable 
evidence" that an acquired psychiatric disorder existed 
before acceptance into service.  The burden of proof to 
rebut this presumption of soundness rests upon VA.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993 and Gahman v. West, 
No. 96-1303, slip op. at 6 and 7 (U.S. Vet. App. June 4, 
1999).  

Here, the examination for service entrance was negative for 
psychiatric disability and, thus, the presumption of 
soundness attaches.  However, the only evidence that any 
form of psychiatric disability pre-existed military service 
is some of the veteran's own testimony or statements that he 
had hallucinations prior to military service.  On the other 
hand, the earliest histories related by the veteran, in 
conjunction with treatment and prior to claiming 
compensation, were to the effect that his hallucinations 
began a number of years after military service and the 
clinical evidence suggests that they were associated with 
drug and alcohol abuse.  This is corroborated by at least 
one diagnosis of alcoholic hallucinosis.  

It has been suggested that the veteran has a personality 
disorder with an associated or superimposed psychosis.  

The very nature of the conditions listed in 38 C.F.R. 
§ 3.303(c) (e.g., a personality disorder) connotes that the 
condition preexisted service and the regulation does not 
contradict 38 U.S.C.A. § 1111 which provides for a 
presumption of soundness at service entrance except for 
defects found on examination for service entrance.  Thus, 
the conditions listed in 38 C.F.R. § 3.303(c) are not the 
type of disease or injury-related defect to which the 
presumption of soundness can apply.  Winn v. Brown, 8 Vet. 
App. 510, 515-16 (1996) (in which a personality disorder was 
held to have pre-existed service).  

However, 38 C.F.R. § 4.122(b) (1998) states that:

A chronic mental disorder is not uncommon as an 
interseizure manifestation of psychomotor epilepsy 
and may include psychiatric disturbances extending 
from minimal anxiety to severe personality disorder 
(as distinguished from developmental) or almost 
complete personality disintegration (psychosis).  The 
manifestations of a chronic mental disorder 
associated with psychomotor epilepsy, like those of 
seizures, are protean in character.  

Also, a note to 38 C.F.R. § 4.124a, Diagnostic Code 8914 
(1998), Psychomotor Epilepsy states that:

A nonpsychotic organic brain syndrome will be 
separately rated under the appropriate diagnostic 
code....  In the absence of a diagnosis of non-
psychotic organic psychiatric disturbance (psychotic, 
psychoneurosis or personality disorder) if diagnosed 
and shown to be secondary to or directly associated 
with epilepsy will be rated separately.  The 
psychotic or psychoneurotic disorder will be rated 
under the appropriate diagnostic code.  The 
personality disorder will be rated as a dementia....

Thus, service connection may be granted for a personality 
disorder under certain limited circumstances, i.e., when it 
is associated with epilepsy or organic brain syndrome.  

However, in this case there is no evidence of epilepsy or 
organic brain syndrome prior to or during active service.  
Rather, the only contemporaneous clinical evidence of either 
is not until a number of years after military service and 
after years of post service drug and alcohol abuse.  

Moreover, neither the veteran nor his service representative 
is competent to offer a medical opinion or diagnosis which 
would constitute the required clear and unmistakable 
evidence needed to overcome the presumption of soundness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is 
particularly true where, as here, the veteran has a 
personality disorder and there is evidence that the 
personality disorder preexisted military service.  Also, the 
evidence suggests that the veteran may have abused alcohol 
or drugs prior to service and this also might have caused 
acute or transitory hallucinations.  Even if any drug or 
alcohol abuse may have aggravated a personality disorder 
prior to service it would not provide a basis for a grant of 
service connection.  Similarly, any aggravation of a 
personality disorder during active service, due to drug or 
alcohol abuse would not provide a basis for a grant of 
service connection.  

It is also alleged that the veteran's having seen a 
psychiatrist or psychologist during service indicates either 
aggravation of a pre-existing psychiatric disability or the 
onset thereof.  However, even assuming that the veteran saw 
either a psychiatrist or psychologist in Okinawa in 1970 it 
has not even been alleged that any diagnosis was reached, 
much less that any diagnosis would have been something other 
than that of the preexisting personality disorder.  Also, 
even if he was given medication, as he testified he might 
have been given, this also is not sufficient to establish, 
either alone or with other evidence, any aggravation of a 
preexisting acquired psychiatric disability (or the onset 
thereof during service).  

It is not shown, as has been suggested, that the veteran's 
military career came to a premature end due to an acquired 
psychiatric disorder.  Rather, the veteran's own testimony 
was that he was no longer satisfied with a military career.  
With respect to any resentment about not receiving the 
training he had hoped for (or even been promised), the only 
medical opinion expressed as to this matter was on VA 
psychological evaluation in May 1996 when it was opined that 
there was no specific evidence to suggest that his military 
service significantly exacerbated any underlying psychiatric 
illness.  

In sum, the evidence does not clearly and unmistakably 
establish that an acquired psychiatric disability preexisted 
the veteran's military service and, thus, the presumption of 
soundness is not rebutted.  It follows that if there was no 
preexisting acquired psychiatric disability, there could not 
have been any aggravation during military service, as 
suggested by the veteran's service representative who had 
indicated at the 1995 hearing that some of the veteran's 
symptoms, e.g., paranoia, had increased in severity during 
service.  The Board also finds that there is no acutal 
clinical evidence of any paranoia during service.  

There remain the questions of whether an acquired 
psychiatric disability was incurred in military service or 
whether a psychosis first manifested to a compensable degree 
within one year after discharge from military service in 
August 1970.  

The most definitive medical opinion on file as to the onset 
of an acquired psychiatric disorder, in this case a 
schizoaffective disorder, is the opinion of a VA 
psychiatrist in December 1998.  He opined that the veteran's 
drug and alcohol abuse did and would aggravate both his 
personality disorder and schizoaffective disorder.  

With respect to any allegation of inservice drug or alcohol 
abuse causing aggravation of a schizoaffective disorder, the 
VA psychiatrist in May 1996 also stated that there was no 
evidence of a schizoaffective disorder not only prior to 
service but upon service discharge.  In other words, the 
veteran did not have a schizoaffective disorder during 
military service and thus any aggravation thereof by drug or 
alcohol abuse could only have occurred after military 
service.  However, the VA psychiatrist in May 1996 further 
stated that there was no evidence of a schizoaffective 
disorder within one year of service discharge.  

Accordingly, the only logical conclusion that can be reached 
is that the veteran's post service drug and alcohol abuse 
(about which he has not always related true clinical 
histories) aggravated his preexisting personality disorder 
and also aggravated a schizoaffective disorder which arose 
after military service.  

In a Motion to Stay, in conjunction with the appeal of the 
1991 Board decision, it was noted that that decision had not 
explained the notation in the medical history questionnaire 
at service discharge of the veteran's having been 
hospitalized at a mental institution.  In this regard, the 
notation remains unexplained since by the veteran's own 
testimony he was not hospitalized for psychiatric disability 
during service and he did not testify that he had been 
psychiatrically hospitalized prior to military service.  
Moreover, absent the cooperation of the veteran in failing 
to execute and return NA Form 13055 to obtain further SMRs 
of reported psychiatric evaluation at a hospital in Okinawa, 
Japan, a complete explanation is not possible.  However, 
that notation could be construed as corroborating evidence 
of the veteran's having undergone some form of psychiatric 
or psychological evaluation during service, when he was 
dissatisfied with military life and following his two AWOLs.  

It has been suggested that the veteran's service personnel 
records reflect that his disciplinary problems and early 
service separation might be related to psychiatric 
disability.  However, the veteran's testimony refutes this 
hypothesis since he testified that he desired an early 
discharge from service and had not shown up for work for 
five or six days, after which he was psychiatrically 
evaluated.  Moreover, the service personnel records indicate 
that the veteran was administratively and not medically 
separated from service.  

Overall, the Board is persuaded that the veteran undoubtedly 
had a personality disorder which preexisted military service 
and is not shown to be associated with epilepsy or any form 
of organic brain syndrome and that an acquired psychiatric 
disorder (schizoaffective disorder) first manifested many 
years after active service, although both the personality 
disorder and schizoaffective disorder were aggravated by 
years of post service drug and alcohol abuse.  Indeed, the 
findings of the SSA, while not binding on VA, are consistent 
with this determination since the SSA found that the onset 
of the veteran's psychiatric illness (schizoaffective 
disorder) did not antedate 1983.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

